SIXTH AMENDMENT TO
AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
NET 3 ACQUISITION L.P.


This SIXTH AMENDMENT TO AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
NET 3 ACQUISITION L.P. (this “Amendment”) is made as of April 24, 2009 and
effective as of March 26, 2009 by and among the entities and individuals
signatory hereto.
 
A.           Net 3 Acquisition L.P., a Delaware limited partnership (the
“Partnership”), is governed by that certain Amended and Restated Agreement of
Limited Partnership, dated effective as of November 28, 2001, as amended by that
certain First Amendment effective as of November 28, 2001, that certain Second
Amendment effective as of June 19, 2003, that certain Third Amendment effective
as of June 30, 2003, that certain Fourth Amendment effective as of December 8,
2004, and that certain Fifth Amendment effective as of January 3, 2005 (the
“Agreement”).  Unless otherwise defined, all capitalized terms used herein shall
have such meaning ascribed such terms in the Agreement.
 
B.           Lex GP-1 Trust, a Delaware statutory trust, is the General Partner
of the Partnership.
 
C.           Pursuant to Section 14.1.B.2 of the Agreement, the General Partner
has the power, without the consent of any other Partner, to amend the Agreement
as may be required to cure an ambiguity, correct or supplement any provision in
the Agreement not inconsistent with law or with other provisions.
 
NOW, THEREFORE, the undersigned, being desirous of effectuating the foregoing
and amending the Agreement accordingly, hereby enter into this Amendment, and
amend the Agreement and any supplement to the Agreement entered into prior to
the date hereof, as follows:
 
1.           Amendment to Article 1.  The defined term “Redemption Factor” and
“Special Limited Partner Unit Distribution Amounts” are hereby deleted in their
entirety and replaced with the following:
 
“Redemption Factor” means 1.0, provided that in the event that LXP (i) declares
or pays a dividend on its outstanding REIT Shares in REIT Shares or makes a
distribution to all holders of its outstanding REIT Shares in REIT Shares, (ii)
subdivides its outstanding REIT Shares, or (iii) combines its outstanding REIT
Shares into a smaller number of REIT Shares, the Redemption Factor shall be
adjusted by multiplying the Redemption Factor in effect immediately before such
event by a fraction, the numerator of which shall be the number of REIT Shares
issued and outstanding on the record date for such dividend, distribution,
subdivision or combination (assuming for such purposes that such dividend,
distribution, subdivision or combination has occurred as of such time), and the
denominator of which shall be the actual number of REIT Shares (determined
without the above assumption) issued and outstanding on the record date for such
dividend distribution, subdivision or combination.  Any adjustment to the
Redemption Factor (i) with respect to clause (i) of the immediately preceding
sentence, shall become effective immediately after the effective date of such
event retroactive to the day after the record date, if any, for such event, and
(ii) with respect to clauses (ii) or (iii) of the immediately preceding
sentence, shall become effective immediately after the effective date of such
event retroactive to the record date, if any, for such event.
 
 
 

--------------------------------------------------------------------------------

 
 
“Special Limited Partner Unit Distribution Amounts” means such amounts of
distributions for each Special Limited Partner Unit that is equal to (x) the
amount of cash distributions made in respect of one REIT Share outstanding on
any given date multiplied by (y) the Redemption Factor on the applicable record
date, such amount of Special Limited Partner Unit Distribution Amounts being
adjusted from time to time in accordance with the Redemption Factor.
 
2.      Amendment to Section 6.1(c).  Section 6.1(c) of the Agreement is hereby
deleted in its entirety and replaced with the following:
 
For purposes of Reg Section 1.752-3(a)(3), the Partners agree that Nonrecourse
Liabilities of the Partnership in excess of the sum of the amount of Partnership
Minimum Gain and the total amount of Nonrecourse Built In Gain shall be
allocated first to account for any income or gain to be allocated to the Special
Limited Partners pursuant to Sections 2B and 2D of Exhibit C and then among the
Partners in accordance with their respective Percentage Interests, or as is
otherwise permissible in accordance with Regulation Section 1.752-3(a)(3).
 
3.      Miscellaneous.  Except as amended hereby, the Agreement shall remain
unchanged and in full force and effect.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
1-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment on behalf of
the Partnership in accordance with the provisions of Section 14.1 of the
Agreement as of the date first written above.
 

  GENERAL PARTNER:           LEX GP-1 TRUST          
 
By:
/s/ T. Wilson Eglin       T. Wilson Eglin       President  

 


Consented to by a Majority of the Special Limited Partners:


THE LCP GROUP L.P.


By: Third Lero Corp., its general partner
 

            By:
/s/E. Robert Roskind
   
 
  E. Robert Roskind    
 
  President    
 
 


 
1-1

--------------------------------------------------------------------------------

 